RENDERED: JANUARY 29, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals
                              NO. 2019-CA-0979-MR


KEVIN BAILEY AND
RICHARD SMITH                                                    APPELLANTS



                 APPEAL FROM SPENCER CIRCUIT COURT
v.              HONORABLE CHARLES R. HICKMAN, JUDGE
                        ACTION NO. 16-CI-00171



BLUE GRASS ENERGY
COOPERATIVE CORPORATION                                             APPELLEE


                                    OPINION
                                   AND ORDER
                                   DISMISSING

                                   ** ** ** ** **

BEFORE: DIXON, GOODWINE, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Kevin Bailey and Richard Smith bring this appeal from a

November 9, 2018, Opinion and Order and a May 28, 2019, Order of the Spencer

Circuit Court granting summary judgment, concluding that Blue Grass Energy, Inc.

(Blue Grass) possessed a utility easement upon certain real property. We dismiss

for failure to name an indispensable party to the appeal.
            On September 23, 2016, Bailey and Smith filed a complaint in the

Spencer Circuit Court against, inter alios, Brian Yates and Blue Grass. An

amended complaint was filed on February 24, 2017. In the complaint, as amended,

Bailey and Smith stated that they owned real property located at 2990 Van Buren

Road, Mount Eden, Kentucky, and that Yates owned adjacent property located at

2992 Van Buren Road, Mount Eden, Kentucky. Bailey and Smith alleged that

Yates trespassed upon their property at 2990 Van Buren Road and damaged a

fence, dog kennels, trees, and gate. As to Blue Grass, Bailey and Smith claimed:

            24. Defendant, Blue Grass Energy, Inc., [BGE] installed
            a pole for electricity on 2992 Van Buren Road, Mount
            Eden, Kentucky, when the property was owned by
            [Bailey and Smith].

            25. In or around 2003, [Bailey and Smith] directed BGE
            to disconnect all service to the property and remove the
            pole.

            26. Defendant BGE refused to remove the pole from the
            premises.

            27. The 3 acres of property at 2992 Van Buren Road,
            Mount Eden, Kentucky[,] does not have a utility
            easement and BGE is currently running electricity
            through the pole to said property.

            28. BGE has no right to provide electricity to the
            individual Defendants using wires running over [Bailey
            and Smith’s] land as they do not have an easement.

            29. [Bailey and Smith] made due demand on BGE to
            remove the pole but BGE has refused to do so.


                                       -2-
              30. Therefore, BGE should be held liable to [Bailey and
              Smith] for damages in a sum to be determined.

Complaint at 4-5.

              Subsequently, Blue Grass filed a motion for summary judgment.

Therein, Blue Grass maintained that it possessed a utility easement upon the real

property located at 2990 Van Buren Road and 2992 Van Buren Road. According

to Blue Grass, it obtained the utility easement by express grant from Harold and

June Herndon (the Herndons), who were predecessors in title to the real property at

2990 Van Buren Road and 2992 Van Buren Road. Blue Grass pointed out that

both tracts were part of another contiguous tract of real property owned by the

Herndons.1 Blue Grass asserted that the utility easement burdened both tracts of

real property at 2990 Van Buren Road and 2992 Van Buren Road. Blue Grass

maintained that a utility pole located on 2992 Van Buren Road was placed there in

conformity with said utility easement.

              In response, Bailey and Smith argued that Blue Grass did not possess

a utility easement upon either tract of land located at 2990 Van Buren Road or

2992 Van Buren Road. Rather, Bailey and Smith maintained that the utility



1
  Harold and June Herndon (the Herndons) acquired a 140-acre tract of land in 1968. The
Herndons granted a 40-foot easement across the tract of land to Blue Grass Energy Cooperative
Corporation’s predecessor in 1996. The Herndons sold 114 acres from this tract in 1998, which
became known as 2990 Van Buren Road. In 1999, a three-acre tract was conveyed from the
114-acre tract which became known as 2992 Van Buren Road. Presumably, the utility poles and
lines cross the remaining 111 acres to provide electrical service to the three-acre tract.

                                             -3-
easement only burdened the separate tract of real property owned by the Herndons,

which is located at 2986 Van Buren Road.

             By Opinion and Order entered November 9, 2018, the circuit court

granted Blue Grass a partial summary judgment. The court concluded that the

express utility easement granted to Blue Grass burdened the real property located

at 2990 Van Buren Road and 2992 Van Buren Road. However, the court was

unable to determine the exact location of the utility easement.

             Following another motion for “complete summary judgment” by Blue

Grass, the circuit court determined the location of the utility easement upon the

real property at 2990 Van Buren Road and 2992 Van Buren Road had been

established and granted judgment to Blue Grass by order entered May 28, 2019.

That order contained Kentucky Rules of Civil Procedure (CR) 54.02 language.

Bailey and Smith then filed a timely notice of appeal and named Blue Grass as the

sole appellee.

             By Show Cause Order entered November 9, 2020, this Court directed

Bailey and Smith to show good cause why this appeal should not be dismissed for

failure to name an indispensable party. This Court observed that the appeal

centered upon whether a utility easement existed on real property located at 2990

Van Buren Road and 2992 Van Buren Road. Relevant to indispensable parties,

this Court stated:


                                         -4-
               The record suggests that the owners of the real property
               located at 2990 Van Buren Road are Kevin Bailey,
               Aimee Smith Nakagawa, and Glenda Smith, as trustee
               for Sean Smith, and the owner of real property located at
               2992 Van Buren Road is Brian Yates. However, in the
               notice of appeal, Kevin Bailey and Richard Smith only
               named Blue Grass Energy Cooperative Corporation as
               appellee.

The Court also noted that Bailey and Smith have “repeatedly asserted throughout

their appellate brief that Richard Smith possesses or possessed an ownership

interest in real property 2990 Van Buren Rd.” Show Cause Order at 3. The Court,

however, pointed out that Bailey and Smith “failed to point this Court to any deed

evidencing such ownership interest,” and the Court stated it was unable to locate

such a deed in the record. Accordingly, the Court also ordered “the parties to

clarify whether Richard Smith possesses or possessed any interest, ownership or

otherwise, in the real property located at 2990 Van Buren Road.”

               In their response, Bailey and Smith maintained that Yates was not an

indispensable party because he had “sold the property [2992 Van Buren Road] to

another person.” Response at 1.2 Additionally, Bailey and Smith argued that

“there was no harm or prejudice resulting from Yates’ exclusion and no substantial

harm to any party.” Response at 2. As to Smith’s ownership or other interest in

2990 Van Buren Road, Bailey and Smith asserted:

2
 The response states that Brian Yates sold his property after the commencement of the lawsuit
but prior to the circuit court’s ruling. Presumably, the purchaser was not added as a party below.
Thus, the owner of the property located at 2992 Van Buren Road is not a party to this appeal.

                                               -5-
                   The Appellants are the owners of 2990 Van Buren
               Road, together with Laura Pope and Aimee Smith
               Nakagawa (Richard Smith’s daughters) as co-trustees for
               Sean Smith (Richard Smith’s grandson). In 2008, Aimee
               Smith Nakagawa deeded her one-third interest in the
               property to her mother, Glenda Smith.

                    In 2014, Glenda Smith passed away and her
               husband, Richard Smith, inherited an interest in the
               property. Laura Pope and Aimee Smith Nakagawa as co-
               trustees did not want to participate in the lawsuit, happy
               to have their father and ex-brother-in-law stand in for
               them. Richard Smith was personally involved with
               Appellee from the beginning. Joining the lawsuit would
               be unnecessary for them, expending time and expense
               when they were willing to accept whatever outcome was
               rendered. A copy of the deed transferring an interest to
               Richard Smith is annexed hereto. As Richard Smith
               attested to his interest in the property, and his interest
               was not contested, the deed was not attached to the
               record.

Response at 3-4.3 Also, in response to the Show Cause Order, Bailey and Smith

filed a motion to reverse and remand with this Court on November 23, 2020.

Therein, Bailey and Smith urged this Court to reverse the circuit court’s orders and

remand “for the opportunity to cure any defect concerning indispensable parties.”

Motion to Reverse and Remand at 1.

               In Blue Grass’s response to the Show Cause Order, it maintained that

the record is devoid of “any documentation evidencing that Richard Smith was

3
  The deed attached to Kevin Bailey and Richard Smith’s (appellants’) show cause response lists
the sole grantee as Glenda Smith. While Richard Smith asserts he inherited Glenda Smith’s one-
third interest in the property, there is nothing in the record on appeal to establish this assertion of
ownership to the property known as 2990 Van Buren Road.

                                                 -6-
ever conveyed ownership interest in the real property located at 2990 Van Buren

Road.” Response at 1.

              It is well-settled that “[f]ailure to name an indispensable party in the

notice of appeal results in dismissal of the appeal.” Slone v. Casey, 194 S.W.3d
336, 337 (Ky. App. 2006) (citations omitted). Indispensable parties are “those who

have such an interest in the subject matter that a judgment cannot be made without

affecting their interest.” Buckner v. Clay, 306 Ky. 194, 206 S.W.2d 827, 829

(1947). And, it is beyond cavil that an owner or co-owners of real property are

indispensable parties to an appeal that will determine whether their real property is

burdened by an easement. Browning v. Preece, 392 S.W.3d 388, 391-92 (Ky.

2013); Slone, 194 S.W.3d at 338.

              Bailey and Smith have admitted that they did not name all the owners

of the real property at 2990 Van Buren Road or the real property at 2992 Van

Buren Road. In this appeal, the central issue looks to whether a utility easement

burdens either or both tracts of land.4 Those unnamed owners are directly affected

by the adjudication of the easement, including the outcome of this appeal. Failure

to name these owners is a jurisdictional defect that cannot be cured. See Browning,




4
 While allegations of trespass and property damage claims against Brian Yates and others are
not on appeal, Yates’ property would be directly affected by any ruling on the merits by this
Court regarding the existence and location of the utility easement.



                                              -7-
392 S.W.3d at 392.5 Therefore, we are compelled to conclude that Bailey and

Smith failed to name indispensable parties to this appeal and that this appeal must

be dismissed for lack of appellate jurisdiction.

               Now, therefore, be it ORDERED that Appeal No. 2019-CA-0979-MR

is DISMISSED for failure to name indispensable parties. This Court also DENIES

as moot Bailey and Smith’s motion to reverse and remand.

               ALL CONCUR.




ENTERED: January 29, 2021                                  /s/ Jeff S. Taylor
                                                      JUDGE, COURT OF APPEALS




BRIEFS FOR APPELLANTS:                          BRIEF FOR APPELLEE:

Myrle L. Davis                                  Park L. Priest
Louisville, Kentucky                            John A. Sowell
                                                Bowling Green, Kentucky




5
 Appellants suggest in their motion to reverse and remand that this Court should remand this
case back to the circuit court to allow the proper parties to be named as defendants below. We
have no such authority to retroactively create jurisdiction. Nelson Cty. Bd. of Educ. v. Forte, 337
S.W.3d 617, 626 (Ky. 2011).

                                               -8-